DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 2 and 5-20 are objected to because of the following informalities:  
Claim 2 is objected to because “second payment” should read “second payment card”.
Claims 5-20 are objected to because claim 4 does not exist and all of claims 5-20 are incorrectly numbered.
Claim 12 is objected to because of two apparent typographical errors.  “RDID” should read “RFID” and “batter” should read “battery”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Templeton et al. U.S. Patent No. 10,614, 450 (hereinafter Templeton).

Regarding claim 2, Templeton discloses a universal RFID device wherein the first payment card comprises a first RFID tag, and the second payment comprises a second RFID tag (column 2, lines 26-31)
Regarding claim 5, Templeton discloses a universal RFID device wherein emulating the second payment card results in a transfer of funds from an account associated with the second payment card (via payment at a POS system, column 4, lines 29-41).
Regarding claim 6, Templeton discloses a universal RFID device wherein reading the first payment card results in a reception of payment information from an account associated with the first payment card (column 2, lines 59-61).
Regarding claim 7, Templeton discloses a universal RFID device wherein the control circuitry is configured to emulate a plurality of payment cards, and wherein the control circuitry emulates the second payment card out of the plurality of payment cards based on the second command (based on set rules; column 3, lines 34-59).
Regarding claim 8, Templeton discloses a universal RFID device further comprising communication circuitry configured to communicate with a mobile application, wherein the control circuitry is configured to receive the second command from the mobile application via the communication circuitry (column 4, lines 36-41).
Regarding claim 9, Templeton discloses a universal RFID device further comprising communication circuitry configured to communicate with a mobile application, wherein the control 
Regarding claim 10, Templeton discloses a universal RFID device further comprising a user interface wherein the control circuitry is configured to receive the first command (column 2, lines 26-31) and the second command (column 2, lines 48-65) via the user interface.
Regarding claim 11, Templeton discloses a universal RFID device further comprising a user interface wherein the user interface is configured to display information regarding the first payment card in response to reading the first payment card (column 2, lines 48-65).
Regarding claim 13, Templeton discloses a universal RFID device further comprising a case containing the radio frequency circuitry, and wherein the case is configured to be handheld (proxy card and mobile phone are reasonably considered to be capable of being held in the user’s hand).
Regarding claims 14-20, claims 14-20 have limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton.
	Regarding claim 3, Templeton discloses a universal RFID device comprising the limitations of claim 2 as discussed above, including cards being of a RFID type or a NFC type (column 2, lines 26-31), but fails to explicitly disclose wherein the first RFID tag is a first RFID type, and the second RFID tag is a second RFID tag type.  It would have been obvious to one having ordinary skill in the art before the 
Regarding claim 12, Templeton discloses a universal RFID device comprising the limitations of claim 1 as discussed above, including a mobile device and a proxy card, but fails to explicitly disclose a battery configured to power the universal RFID device, wherein the battery is configured to be charged inductively.  One with ordinary skill in the art before the effective filing date of the claimed invention would have recognized that conventional handheld devices are powered by batteries.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a battery to be charged inductively since doing so would allow the convenience of charging a device for mobile use without the need for a wired power connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gluck U.S. Patent No. 9,016,570 (column 6, lines 19-59 and Figures 3 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 30, 2021